This is an appeal by self-insured employer from the decision and award of the Workmen’s Compensation Board in favor of claimant for 50% loss of use of the left ear. Claimant was employed as a dip operator on heavy tinnings by the employer and on September 28, 1945, while engaged in the regular course of his employment, a heavy unit slipped from a hoist and fell into a tank of hot acid, causing some-acid to splash and strike the claimant in the region of his face, neck, left forearm, and particularly on his left ear drum, resulting in burns and internal injuries to the left ear caused by second and third degree burns. The board found that while claimant was engaged in the regular course of his employment and while working for his employer he sustained accidental injuries in the nature of acid burns on the left side of the face, neck and left forearm, and the left ear drum, resulting in a 50% loss of hearing in the left ear. The sole contention on this appeal is that the board erred in- denying the employer’s application to adjourn the case to take the testimony of one Dr. Bellinger. The original report of Dr. Bellinger was introduced into evidence and was considered by the board. The refusal of the referee to adjourn the case for the taking of his testimony was not prejudicial to the appellant. Award affirmed, with costs to the Workmen’s Compensation Board. All concur. -